Citation Nr: 0413782	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a 
fracture of the left leg.

4.  Entitlement to service connection for degenerative 
arthritis of the hands, neck, shoulders and legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 1968 
and from July 1969 to May 1973.  He also served in the Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision, which denied 
service connection for a left elbow disability, bilateral 
hearing loss, a left leg disability and degenerative 
arthritis of multiple joints.  The veteran filed a notice of 
disagreement in August 2002, whereby he requested de novo 
review of the adjudication of his claim by a RO Decision 
Review Officer (DRO).  The previous rating decision was 
confirmed and a statement of the case was issued in June 
2003.  The veteran submitted a VA Form 9 later that same 
month.

In a statement dated June 30, 2003, the veteran requested a 
DRO hearing at the local RO.  In December 2003, the veteran 
withdrew this hearing request and requested to proceed with 
his appeal to the Board.

In his substantive appeal, the veteran requested a hearing 
before a Board Member or Veterans Law Judge in Washington, 
DC.  In a letter dated February 4, 2004, the veteran was 
notified of the date and time of the scheduled hearing on 
March 30, 2004.  On the date and time of the scheduled 
hearing, the veteran failed to appear and testify.  No 
explanation for the failure to appear has been offered and it 
is presumed the veteran no longer desires a hearing.  

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A.  Left Elbow

The veteran is seeking service connection for a left elbow 
disability which he contends was incurred from shrapnel 
received on active duty.  The service records reflect that 
while the veteran experienced combat in Vietnam, there are no 
complaints, treatment or diagnosis of any injury specific to 
the veteran's left elbow.  There are no post-service private 
or VA treatment records associated with the claims folder 
reflecting complaints of or treatment for a left elbow 
disability. 

The veteran was examined for VA purposes in November 2001, 
however, and at that time he stated that he had a foreign 
body and shrapnel wound to his left elbow medial side, and 
that he was told he had a fractured bone at that time.  He 
further noted that he had soreness for approximately a week 
and a half and is now healed with no problems.

On physical examination, the examiner gave the diagnosis of 
the "left elbow is normal, except for malunion of the medial 
epicondyle of the humerus which is no problem."  The 
examiner further noted the veteran needs an EMG and nerve 
conduction study of the upper and lower extremities and 
probably his main complaint is bilateral carpal tunnel 
syndrome.  No mention was made of any scar present at the 
elbow, although in a subsequent August 2002 statement, the 
veteran indicated a scar from a missile wound was present at 
that location.  

An injury to the veteran's left elbow in combat as he 
describes is consistent with the circumstances of combat.  
The veteran is likewise competent to describe the presence of 
a scar.  Given that and the rather vague diagnosis made 
following the November 2001 VA examination, another 
examination and opinion is required to ascertain whether his 
current disability, if any, may be linked to events in 
service.


B.  Bilateral Hearing Loss

The veteran is seeking service connection for bilateral 
hearing loss, which he contends was incurred while on active 
duty.  In his August 2002 notice of disagreement, he asserted 
that his hearing loss is attributable to his 4 years and 10 
months of service in combat in Vietnam where he was exposed 
to extensive acoustic trauma.  

The veteran's entrance examination in July 1965 indicates 
normal ears and hearing upon clinical evaluation.  There is a 
notation that the veteran's ear drums were not seen upon 
examination and "Defective Hearing" had been written in and 
then later crossed out.  The veteran was found fit for duty.  
The remaining service medical records are absent for any 
complaints, treatment or diagnosis of any hearing disability.

There are no post-service private or VA treatment records for 
hearing loss associated with the claims folder.

The veteran underwent a VA examination in September 2002.  He 
reported difficulty hearing mostly in noisy situations for 
approximately 15 years, due to significant noise exposure to 
artillery fire and heavy equipment during service.  He 
further reported working for a commercial airline carrier for 
4 years after his release from service.  Upon examination, 
moderate high frequency hearing loss was found in each ear.  
No opinion regarding the causation of the veteran's high 
frequency hearing loss was given.

In view of the fact that the veteran did experience combat in 
Vietnam, the Board concludes the veteran should be afforded a 
VA examination to determine the etiology of any bilateral 
hearing loss.  VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).



C.  Residual Disability of a Fracture of the Left Leg

The veteran is seeking service connection for residuals of a 
left leg fracture, which he contends was incurred while on 
active duty.  In his August 2002 notice of disagreement, he 
asserted that he fractured his left leg in 1970 in Vietnam 
and was treated in June 1970 at the 91st Medivac in Black 
Diamond area operations with the USARV Dog Training 
Detachment. 

A review of the veteran's service medical records, including 
the reports of his service entrance and service separation 
examinations, are negative for any complaints or clinical 
findings of an injury to the left leg or for the residuals 
thereof.  Indeed, the evidence on file does not show any 
recorded complaints of such an injury until the veteran's 
original claim for service connection (VA Form 21-526) was 
received in July 2001.  Given the veteran's combat 
experience, however, an examination should be conducted and 
an opinion obtained as to whether the veteran has any 
residual of a left leg fracture that may be linked to 
service.  

D.  Arthritis of the Hands, Neck, Shoulders and Legs

The veteran contends that he incurred arthritis of the hands, 
neck, shoulders and legs during active duty.  In his notice 
of disagreement he asserts that he injured his joints in 
service when he was in a helicopter which experienced 
mechanical failure.  He contends that he was thrown forward 
and downward in the helicopter and received injuries to his 
neck, shoulders, hands and legs, with resultant arthritis 
from those injuries.  

The veteran's service medical records reflect intermittent 
complaints of soreness in various joints.  There is no record 
of the helicopter crash reported by the veteran, nor 
treatment for any of the injuries he claims to have 
sustained.

Post-service medical records associated with the claims 
folder consist of private outpatient treatment and 
examination reports from 1999 through 2001, which include 
treatment for arthritis.  

The November 2001 VA examination notes the veteran's 
complaints of morning stiffness and tenderness in the hands 
and fingers, and soreness and pain in his neck and shoulders.  
It is further noted that no x-rays were taken and available 
for review.  As a result, no diagnosis regarding these 
complaints was given.

Given the evidence of in-service complaints, and the presence 
of treatment for a current disability, another examination 
and opinion is needed to ascertain whether any current 
disability may be linked to the complaints noted in service.  

Under the circumstances, these claims are remanded for the 
following:  

1.  Ensure that all notice and development required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  

2.  Thereafter, schedule the veteran for an 
examination to determine the nature and severity of 
any left elbow disorder, including scarring.  Based 
upon review of the claims file and examination of 
the veteran, the examiner should answer the 
following questions:

a.  Does the veteran currently have a left 
elbow disorder, to include arthritis, and if 
so, is it consistent with a shrapnel wound?

b.  Is a malunion of the medial epicondyle of 
the humerus an acquired disorder?

c.  If the veteran has a left elbow disorder, 
is it at least as likely as not (i.e., 
probability of at least 50 percent), that this 
condition had its onset in service?  If the 
left elbow disability includes arthritis, is 
it at least as likely as not that this 
condition had its onset within one year of the 
veteran's discharge from active duty?

d.  What is the nature and severity of the 
veteran's left elbow residuals, including 
scarring?  What are the specific measurements 
of the scarred area?  Is the scarring 
superficial, poorly nourished, tender, or 
painful, or does it cause limitation of 
motion?

3.  In addition, schedule the veteran for a VA ear 
examination, to include audiological testing.  The 
examiner should review the claims file prior to the 
examination of the veteran.  After the audiological 
testing is conducted, the ear examiner should 
review the veteran's medical records for any 
history of noise exposure or significant acoustic 
trauma, and indicate whether any current hearing 
loss is at least as likely as not (i.e., 
probability of 50 percent) related to any noise 
exposure, including combat, during active duty?  If 
the veteran's bilateral hearing loss is 
sensorineural in nature, is it at least as likely 
as not that it was first manifested to a 
compensable degree within one year of his discharge 
from active duty in May 1973?  If it is not 
feasible to answer a particular question or follow 
a particular instruction, the examiner should so 
indicate, and provide an explanation.

4.  The veteran should also be afforded a VA 
examination to determine the nature, etiology, and 
severity of any left leg disability, in addition to 
any disability of the neck, shoulders, hands and 
legs.  All tests and consultations deemed necessary 
by the examiner should be accomplished and the 
claims folder should be provided to the examiner(s) 
for review to ensure familiarity with the veteran's 
pertinent history.  In any report provided, the 
examiner(s) should set forth each disability as may 
be present, and as to each such disability 
identified, the examiner(s) should offer an opinion 
as to whether it is likely, unlikely, or at least 
as likely as not related to the veteran's joint 
complaints noted in his service medical records.  A 
complete rationale for any opinion expressed should 
be provided

5.  Thereafter, readjudicate the claims.  If the 
benefits sought on appeal remain denied, provide 
the veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on the claim 
for benefits, to include a discussion of all 
pertinent regulations and summary of the evidence 
(including all records associated with the claims 
file following issuance of the statement of the 
case in June 2003).  Allow an appropriate period 
for response.

No action is required of the veteran until his is further 
informed, and he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




